Name: Commission Regulation (EEC) No 1488/79 of 17 July 1979 amending Regulation (EEC) No 303/77 laying down general rules for the supply of skimmed-milk powder and butteroil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 181 /20 18 . 7 . 79Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1488/79 of 17 July 1979 amending Regulation (EEC) No 303/77 laying down general rules for the supply of skimmed-milk powder and butteroil as food aid HAS ADOPTED THIS REGULATION :THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 129 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricul ­ tural policy ('), as last amended by Regulation (EEC) No 2543/73 ( 2 ), and in particular Article 3 thereof, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (3 ), as last amended by Regulation (EEC) No 1761 /78 (4 ), and in particular Articles 6 (7) and 7 (5) thereof, Having regard to the opinion of the Monetary Committee , Whereas the previous procedure under Commission Regulation (EEC) No 303/77 (5 ), as last amended by Regulation (EEC) No 633/79 (6), for comparing tenders on the basis of the current representative rates for the prices and amounts fixed in connection with the common agricultural policy has not proved entirely satisfactory ; whereas it now seems possible to improve the situation by altering the conversion proce ­ dure ; Whereas it is appropriate for this purpose to use the current exchange rate in place of the representative rate and , at the same time, to allow for the differing price levels in the Member States by taking account of the monetary compensatory amounts ; whereas, in the case of currencies governed by the exchange rate mechanism of the European monetary system and maintained within 2-25 % of a central rate , that rate may be used as the conversion rate ; whereas in all other cases conversion should be carried out on the basis of the average spot exchange rate used for the corresponding period as a basis for fixing the mone ­ tary compensatory amount ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Milk and Milk Products , Article 1 Article 16 of Regulation (EEC) No 303/77 is amended to read as follows : 'Article 16 1 . In the light of the tenders received and in accordance with the procedure laid down in Article 30 of Regulation (EEC) No 804/68 a maximum amount shall be fixed in ECU or a deci ­ sion shall be taken to make no award . 2 . For the comparison of tenders , each tender shall be corrected by the monetary compensatory amount applicable in the Member State concerned on the last day of the period for the submission of tenders . The correction shall take the form :  of an increase in the tender price in the case of tenders lodged in a Member State whose currency has depreciated in value,  of a reduction in the tender price in the case of tenders lodged in a Member State whose currency has appreciated in value . The exchange rate in ECU to be used for the tenders in national currencies thus corrected shall be :  in the case of currencies maintained within a maximum spread of 2 25 % , the central rate for the currency in question ,  in all other cases the average of the spot exchange rate for the currency in question over the period from a Wednesday to the following Tuesday directly preceding the last day of the period for the submission of tenders .' (') OJ No 106, 30 . 10 . 1962, p. 2553/62 . (-') OJ No L 263 , 1 9 . 9 . 1 973 , p. I . ( 3 ) OJ No L 148 , 28 . 6 . 1968 , p. 13 . (4 ) OJ No L 204, 28 . 7 . 1978 , p. 6 . Article 2 This Regulation shall enter into force on 1 September 1979 . ( 5 ) OJ No L 43 , 1 5 . 2 . 1 977, p. 1 . ( o) OJ No L 79 , 31 . 3 . 1979 , p. 78 . 18 . 7 . 79 Official Journal of the European Communities No L 181 /21 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 July 1979 . For the Commission Finn GUNDELACH Vice-President